Exhibit 23.1 October25, 2010 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM U.S. Securities and Exchange Commission Washington, DC 20549 Ladies and Gentlemen: We hereby consent to the incorporation and use in this Registration Statement of GAME PLAN HOLDINGS, INC. on Form S-1/A-5 of our audit report, dated April 5, 2010, relating to the accompanying audited financial statements (and related statements included there in) as of December31, 2009 which appears in such Registration Statement. We also consent to the reference to our Firm under the title “Interests of Named Experts and Counsel” in the Registration Statement S-1/A and this Prospectus. De Joya Griffith & Company, LLC /s/ De Joya Griffith & Company, LLC Henderson, NV October 25, 2010
